M. T. Bell and the Bell-West Lumber Company have prosecuted a writ of error from a judgment rendered against them in favor of the First State Bank of Paducah, Tex. The judgment was against plaintiffs in error, as garnishees; J. F. Hardin being the defendant in the original suit, and against whom judgment was rendered at the same time. In its suit against J. F. Hardin, the plaintiff sued out writs of garnishment against the plaintiffs in error, and also against Campbell  Campbell and J. H. Doolen, but the garnishment proceedings were not docketed against the garnishees separately as contemplated by the statute, and the suit against the defendant and all the garnishees was tried at the same time and as one suit.
In the case of Cohn v. Tillman, 66 Tex. 99, 18 S.W. 111, it was held that the failure to docket the garnishment proceedings against each of the garnishees was an irregularity, but not one that would affect the validity of the judgment, if the proceedings were otherwise legal. The judgment rendered failed to make any disposition of the cause of action against the garnishees Campbell  Campbell and J. H. Doolen, and was therefore not a final judgment, and for that reason the writ of error in this cause must be dismissed. Williams v. Bell, 53 Tex. Civ. App. 474,116 S.W. 840, and authorities there cited.
Writ of error dismissed.